FILED
                                                                       Nov 09 2020, 8:32 am

                                                                           CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court




ATTORNEYS FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Stacy R. Uliana                                           Curtis T. Hill, Jr.
Jack Kenney                                               Attorney General of Indiana
Bargersville, Indiana                                     Justin F. Roebel
                                                          Supervising Deputy Attorney
                                                          General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA
John B. Larkin,                                           November 9, 2020
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          19A-CR-2705
        v.                                                Appeal from the LaPorte Superior
                                                          Court
State of Indiana,                                         The Honorable Roger Bradford,
Appellee-Plaintiff.                                       Special Judge
                                                          Trial Court Cause No.
                                                          46D01-1212-FA-610



Brown, Judge.




Court of Appeals of Indiana | Opinion 19A-CR-2705 | November 9, 2020                           Page 1 of 22
[1]   John B. Larkin appeals his conviction and sentence for involuntary

      manslaughter, raising several issues. We reverse. 1


                                         Facts and Procedural History

[2]   This is the third appeal in this case. In December 2012, police were dispatched

      to the home of John and Stacey Larkin for a reported shooting. State v. Larkin,

      100 N.E.3d 700, 701 (Ind. 2018), reh’g denied. Stacey sustained two fatal

      gunshot wounds during a domestic dispute. Id. Police took Larkin into

      custody for questioning and interrogated him even after he invoked his right to

      counsel. Id. at 701-702. Larkin’s statements to police during those sessions

      were later suppressed. Id. at 702. On December 13, 2012, the State charged

      him with voluntary manslaughter as a class A felony, 2 and police conducted a

      recorded interview. Id.


                 During a break, police left Larkin alone with his attorney, but kept
                 the video recording equipment running, capturing Larkin and his
                 attorney’s privileged communications. Larkin and his attorney
                 discussed various aspects of the case including insurance, motivation
                 and motive, possible charges, filing for divorce, the children,
                 conditions of bond, the funeral, possible defenses, and the sequence
                 of events on the evening of the shooting. Police and prosecutors



      1
       We heard virtual oral argument on October 22, 2020. We thank counsel for their well-prepared and
      engaging oral advocacy.
      2
          The charging information stated:
                 On or about the 11th day of December, 2012, at . . . Long Beach, LaPorte County, Indiana, JOHN
                 LARKIN, did knowingly or intentionally kill another human being, to-wit: Stac[e]y Simon Larkin;
                 while acting under sudden heat, such killing being committed by means of a deadly weapon, to-wit:
                 a handgun.
      Cause No. 46A05-1411-CR-550, Appellant’s Appendix I at 37.

      Court of Appeals of Indiana | Opinion 19A-CR-2705 | November 9, 2020                             Page 2 of 22
              viewed the video and, therefore, saw and heard Larkin’s privileged
              discussion with counsel. A court reporter even transcribed the
              discussion and distributed it to the prosecutor’s office. Nearly one
              year later (December 2013), the State disclosed to Larkin that it had
              eavesdropped on privileged communications between him and his
              attorney.


      Id.


[3]   In July 2014, Larkin moved to dismiss the voluntary manslaughter charge citing

      police and prosecutorial misconduct and later moved to disqualify the LaPorte

      County Prosecutor’s Office and requested a special prosecutor. Id. He also

      filed a motion to dismiss in September 2014 alleging the State’s lead detective

      conspired to obstruct justice by having another officer change his statement

      regarding that officer’s prior interaction with Stacey. Id. In October 2014, the

      court denied Larkin’s motions but suppressed statements Larkin made to police

      after he invoked the right to counsel but before counsel arrived and the recorded

      conversation between Larkin and counsel. Id. Larkin initiated an interlocutory

      appeal, and this Court dismissed the appeal as moot since LaPorte County

      elected a new prosecutor in November 2014. Id. (citing Larkin v. State, 43

      N.E.3d 1281, 1286-1287 (Ind. Ct. App. 2015)). The State moved for the

      appointment of a special prosecutor, which the trial court granted. Id.


[4]   In May 2016, Larkin moved for discharge under Ind. Criminal Rule 4(C) and to

      dismiss the voluntary manslaughter charge, arguing the police and prosecutorial

      misconduct made a fair trial impossible. Id. at 703. The trial court ultimately

      granted Larkin’s motions, discharging him pursuant to Rule 4(C) and

      Court of Appeals of Indiana | Opinion 19A-CR-2705 | November 9, 2020      Page 3 of 22
      dismissing the voluntary manslaughter charge. Id. The State appealed, and this

      Court affirmed. Id. (citing State v. Larkin, 77 N.E.3d 237 (Ind. Ct. App. 2017),

      reh’g denied, trans. granted, opinion vacated, 94 N.E.3d 700 (Ind. 2017)). The State

      sought transfer. Id. On June 27, 2018, the Indiana Supreme Court issued a

      decision which held:

              In this case, there is no dispute that the State committed misconduct
              and on numerous occasions. First, police continued to question
              Larkin after he invoked his right to counsel. Then, Larkin’s private
              conversation with his attorney was recorded and listened to by
              several individuals at the prosecutor’s office. The situation was
              compounded when the conversation was transcribed and further
              distributed. Additionally, there is evidence in the record reflecting
              potential evidence tampering. That is, one officer instructed another
              to change his statement about his prior interaction with Larkin’s
              wife. There is also evidence that a piece of physical evidence, the
              safe containing the gun used to shoot Stacey, was tampered with
              while in the State’s custody and prior to allowing Larkin an
              opportunity to examine it.


      Id. at 706. The Court held that the appropriate remedy for the State’s

      misconduct was suppression of the tainted evidence for which the State could

      not rebut the presumption of prejudice pursuant to State v. Taylor, 49 N.E.3d

      1019 (Ind. 2016)). 100 N.E.3d at 706. It also held the Rule 4(C) motion for

      discharge should have been denied. Id. at 707. The Court remanded for further

      proceedings. Id. at 708.


[5]   On May 7, 2019, Larkin filed a Motion to Dismiss for State Misconduct

      alleging that, after the Indiana Supreme Court’s decision was issued, he

      discovered the State withheld material evidence that the gun involved in the
      Court of Appeals of Indiana | Opinion 19A-CR-2705 | November 9, 2020      Page 4 of 22
      shooting was defective and could discharge even when the safety was engaged

      or without the trigger being pulled when the gun was dropped or bumped, and

      he argued the withheld evidence went to the heart of his defense that he

      accidentally shot Stacey while struggling to keep the gun away from her. The

      court held a hearing on May 14, 2019.


[6]   On July 2, 2019, the court issued an order stating that it had read the transcripts

      of the questioning of Larkin after he requested an attorney and of the recorded

      conversation between Larkin and his attorney, which were suppressed, and the

      transcript of questioning of Larkin by the police and prosecuting attorney in the

      presence of Larkin’s attorney. The court found the State gained no information

      from the suppressed items that it did not receive in its interview with Larkin

      when his attorney was present and, “[t]herefore, any such evidence obtained is

      not tainted.” Appellant’s Appendix Volume II at 206. The court also stated

      that, “[a]s to the gun defect, the defense is now fully aware of that and the

      failure to disclose has no effect on the evidence.” Id.


[7]   The court held a jury trial on September 9 through 13, 2019. The jury heard

      evidence that in 2012 Larkin and Stacey lived together and had four children

      who were nine to fourteen years old. The parties entered into a stipulation that

      Stacey was hospitalized for three days in November 2000 for suicidal gestures

      and ideations, depression, and anxiety, that she was diagnosed with major

      depressive disorder, and that records indicate concern over hypomanic

      behaviors. The parties also stipulated as to the various medications she had

      been prescribed.

      Court of Appeals of Indiana | Opinion 19A-CR-2705 | November 9, 2020      Page 5 of 22
[8]   K., Larkin and Stacey’s oldest child, testified that she played the role of

      therapist for her mother, she took care of her mother during the times she dealt

      with her mental health, medications, and alcohol, and that her mother told her

      she had placed a gun to her own head three times. K. testified that, in mid-

      2012, her mother started taking a new medication and her behavior worsened,

      she would drink alcohol, there were multiple instances where she observed

      Stacey push or punch Larkin, and she observed Stacey scream and lock herself

      in her room. K. testified that she would unlock the door using either a key or a

      knife and enter the bedroom to take care of her mother. She also testified that,

      when she was younger, she would unlock her mother’s computer and read

      documents in which her mother wrote about her life to make sure that she was

      okay. K. further indicated there was an incident in June 2012 during which

      Stacey had taken a gun from the house, threatened suicide, and eventually

      brought the gun back to the house and handed it to K. K. indicated she gave

      the gun to Larkin, who placed it in the back of his car. Larkin stated in his

      police interview it was in the family’s storage unit and told Stacey where he

      placed the gun and that there was no reason to have it in the house.

[9]   K. further testified there was an incident the weekend before July 4th during

      which Larkin told Stacey she could not drive the family home from a festival

      because she was intoxicated, Stacey screamed, cursed, and ran away, and

      Larkin found her about thirty minutes later and was able to take her home. K.

      also testified that, on July 8, 2012, there was a party at their house at which

      Stacey was intoxicated, she heard Stacey yelling, Stacey struck Larkin and


      Court of Appeals of Indiana | Opinion 19A-CR-2705 | November 9, 2020      Page 6 of 22
       broke a phone, Larkin called 911, and Stacey started to scratch herself, ran to

       the garage, told K. to get in the car with her, and drove away with K. K.

       testified that, while in the vehicle, the police called and told Stacey to turn

       around, Stacey did a U-turn, while she was intoxicated and K. held the steering

       wheel, and after they arrived home the police administered field sobriety tests.

       Stacey was arrested, and Larkin later wrote a letter stating that he did not wish

       to press charges for any battery by Stacey and that his hope was that she would

       obtain the assistance she needed. K. testified that, in September 2012, there

       was a family meeting during which Larkin told Stacey that he wanted her to

       participate in a treatment program and that, if she did not, he would divorce

       her. K. also testified that, during the week before she died, Stacey was very

       angry and was walling herself off, and deleting files from her computer.


[10]   Q., another of Larkin and Stacey’s children, testified that Stacey became more

       agitated and depressed as the year 2012 progressed. Q. testified as to Stacey’s

       changing demeanor in the summer of 2012, the incidents in July 2012, and the

       family meeting in September 2012. Q. testified that the family bought Stacey a

       birthday cake in September, she threw the cake in the garbage, and started

       screaming at them. Q. kept a key which unlocked many of the doors in the

       house and would sometimes unlock the door to Stacey’s room to check on her.

[11]   An attorney testified that Larkin retained her and she spoke with him in 2011

       and 2012 about a dissolution of his marriage and his concerns about Stacey’s

       well-being and the safety of his children in the home with Stacey. She testified

       that Larkin called her when Stacey took the handgun and left the home and that

       Court of Appeals of Indiana | Opinion 19A-CR-2705 | November 9, 2020       Page 7 of 22
       she told him that he needed to call the police. She also indicated that, on

       December 10, 2012, Larkin contacted her and stated he wished to pursue a

       divorce and desired to file quickly.


[12]   The jury heard testimony that, on December 11, 2012, Larkin asked Stacey to

       dinner. K. testified that her mother was in South Bend, called her, and said she

       did not want to go to dinner with Larkin. K. testified that Stacey later arrived

       home, walked directly to her room and into the closet and slammed the door,

       and that she heard “weird noises like things being thrown around.” Transcript

       Volume IV at 243. She testified that Larkin brought chicken home for the

       children, and according to Larkin’s interview statement, he walked inside with

       the chicken dinner, and Stacey walked out the door and said “f--- you” and

       “I’m leaving and I’m never coming back.” Exhibits Volume X at 99.3 A little

       while later while Larkin and Q. were in the kitchen, Stacey returned to the

       house. According to Larkin, Stacey walked by and “gave [him] the finger” and

       walked to their bedroom. Id. at 100. Q. testified that he observed Stacey and

       she “looked like she was determined, like she just looked agitated and . . .

       determined to do something” and that she “sped-walked” to her room.

       Transcript Volume V at 23. At some point, Q. unlocked the door to check on

       her, and Larkin said that he was going to talk with Stacey. According to

       Larkin, he told Stacey that he had instructed his attorney to file for divorce and




       3
         The December 13, 2012 interview was admitted at trial. A transcript of the interview was submitted prior
       to the May 14, 2019 hearing.

       Court of Appeals of Indiana | Opinion 19A-CR-2705 | November 9, 2020                            Page 8 of 22
       she would not have custody of their children, and that she cursed at him and

       said he would not get custody.

[13]   K. testified that she walked into her parents’ bathroom and said she was going

       to take a shower, her father said “that’s fine,” and her mother, who was in the

       closet, started screaming “Get out. Get the hell out.” Transcript Volume IV at

       245. K. testified she went to another bathroom. Larkin stated that he walked

       out and told K. not to worry, K. walked away to take a shower, he returned to

       where Stacey was in the walk-in closet, and he heard a “beep” which he

       recognized as the biometric safe in the closet being opened. Exhibits Volume X

       at 113. Larkin indicated only he and Stacey were able to open the safe, and

       that he saw the butt of the gun and Stacey’s facial expression, she reached for

       the gun and placed her hand on it, and he reached over her, grabbed the gun,

       and backed up to near the doorway. He reported that he said “[w]hat is your f--

       --- problem” and that she “just had this blank stare.” Id. at 113-114. Larkin

       stated that he had believed the gun was in storage and that Stacey must have

       retrieved it because she was the only other person with a key to the storage unit.

       He stated that he held the gun but did not point it at Stacey, he looked down at

       the gun to see if there was a round in it but was unable to do so, he told Stacey

       that she was going back to jail and he was calling the police, she said “no, no,

       no, no, you’re not doing that,” and he said “yes, I am.” Id. at 121.


[14]   Larkin stated that, at that point, Stacey ran or charged at him, he fell sideways

       and down, Stacey fell as well, and the gun discharged when they went down.

       He stated he was scared to death when the gun discharged. When asked “you

       Court of Appeals of Indiana | Opinion 19A-CR-2705 | November 9, 2020     Page 9 of 22
       obviously had your finger on the trigger,” Larkin replied: “I was not planning

       on it, but, yeah.” Id. at 122. He indicated he did not believe she had been shot.

       He stated that Stacey “sprung back up” or “popped up” and started to grab his

       head and scratch his face, he said “stop stop stop” and “no, no, no” and pushed

       her toward the corner, and “when I came down on her the gun discharged.” Id.

       at 114, 123, 126, 148. He stated “I pretty much tried to get her so I could get

       her to stop [and] she starts scratching my face and I literally just jump on top of

       her to put her in the corner and I go enough.” Id. at 125-126. When asked

       “[s]o you push her into that corner,” Larkin answered “I certainly do.” Id. at

       126. He stated “I’m pushing like this and I make – didn’t want to lose the gun

       so I came down and pushed her like that,” and the gun discharged. Id. When

       asked if his finger was on the trigger, he stated that he did not know. Stacey did

       not move, and Larkin immediately called 911.


[15]   The jury heard testimony that only female DNA was found on a swab taken

       from the door of the biometric safe. It also heard testimony that swabs of the

       gun were taken and Stacey could not be excluded as the minor profile. Larkin

       stated in his interview that he did not know what Stacey was capable of doing

       and whether she would want to kill herself or him. The jury heard testimony

       that Stacey died from the gunshot wounds and that theoretically either wound

       could have been fatal. It heard that she had one gunshot wound which entered

       her upper chest and another which entered her left back. It heard testimony,

       with respect to the wound to her chest, that the muzzle of the weapon was in

       contact with her sweater which was in contact with her skin when it discharged


       Court of Appeals of Indiana | Opinion 19A-CR-2705 | November 9, 2020     Page 10 of 22
       and, with respect to the wound to her back, that the muzzle appeared to be in

       contact with her sweater which was less than one inch and up to a maximum of

       several inches from her back when it discharged. It heard testimony there were

       different scenarios in which Stacey could have been shot and one possibility

       was that she was shot while facing and on top of Larkin. The shot which

       entered her back was angled downward slightly. Stacey had abrasions on her

       hands, scratches in multiple locations, and other small bruises or contusions on

       both her lower and upper extremities. Larkin had approximately a half dozen

       scratches on his face and a cut to his hand.


[16]   The jury also heard testimony that the model of the handgun had been recalled

       because it could discharge upon impact after being dropped without the trigger

       being pulled and the trigger could be pulled to fire the gun while the safety

       appeared to be engaged but was not fully engaged. On September 12, 2019,

       which was the fourth day of trial, the prosecutor requested the court instruct the

       jury on the offense of reckless homicide, and after hearing arguments, the court

       denied the motion.


[17]   On September 13, 2019, after the State and defense had rested their cases, the

       prosecutor requested that the trial court instruct the jury on the offense of

       involuntary manslaughter. The prosecutor argued: “I think this is factually

       lesser-included certainly from the evidence. There isn’t any question that

       [Larkin], as he admits, pushed the victim into a corner and surely that is

       touching in a rude, insolent, or angry manner.” Transcript Volume V at 233.

       Larkin’s defense counsel argued the State’s charging information did not allege

       Court of Appeals of Indiana | Opinion 19A-CR-2705 | November 9, 2020      Page 11 of 22
that Larkin committed voluntary manslaughter by means of a battery and thus

the State was foreclosed from seeking an involuntary manslaughter instruction.

The court granted the State’s request and instructed the jury on the offenses of

voluntary manslaughter and involuntary manslaughter. 4




4
    The instruction on voluntary manslaughter stated in part:

           A person who knowingly or intentionally kills another human being while acting under sudden heat
           commits Voluntary Manslaughter, a Class B Felony. However, the offense is a Class A Felony if it
           is committed by means of a deadly weapon. . . . Before you may convict the Defendant, the State
           must have proved each of the following beyond a reasonable doubt:
                    1. The Defendant, John B. Larkin;
                    2. Knowingly or intentionally;
                    3. Killed;
                    4. Stac[e]y Simon Larkin;
                    5. By means of a deadly weapon.
           If the State failed to prove elements 1 through 5 beyond a reasonable doubt, you must find the
           Defendant not guilty of voluntary manslaughter, a Class A Felony.
Appellant’s Appendix Volume IV at 21. The instruction on involuntary manslaughter stated in part:

           . . . . If the State proves the Defendant guilty of Voluntary Manslaughter, you need not
           consider the included crime. However, if the State fails to prove the Defendant
           committed Voluntary Manslaughter, you may consider whether the Defendant
           committed Involuntary Manslaughter.

                                                      *****
           A person who kills another human being while committing battery commits involuntary
           manslaughter, a Class C felony.
           Before you may convict the Defendant, the State must have proved each of the following elements:
                    1. The Defendant, John Larkin
                    2. killed, Stac[e]y Simon Larkin, a human being
                    3. while committing battery, which is defined as follows:
                    4. knowingly or intentionally
                    5. touching another person
                    6. in a rude insolent or angry manner
           If the State did prove each of these elements beyond a reasonable doubt, you may find the
           Defendant guilty of involuntary manslaughter, a Class C felony.
           You must not find the Defendant guilty of more than one crime.

Court of Appeals of Indiana | Opinion 19A-CR-2705 | November 9, 2020                              Page 12 of 22
[18]   During closing, the prosecutor argued “involuntary manslaughter is a different

       – it’s not a charge, it’s a lesser-included offense of manslaughter” and “the

       difference is this: In manslaughter, he has to knowingly kill her; and

       involuntary manslaughter, he has to knowingly touch her in a rude, insolent, or

       angry manner.” Transcript Volume V at 245-246. The prosecutor argued “if

       there’s some reason you were to believe that he didn’t intend to kill her but you

       do believe he did intend to push her, and she ultimately was killed, then he

       would not be guilty of voluntary manslaughter if you didn’t believe he

       intentionally killed her but you would believe – he would be guilty of

       involuntary manslaughter.” Id. at 246. He argued, “if you believe it’s

       reasonable that this gun went off accidently twice, he’s not guilty of voluntary

       manslaughter at least.” Id. at 250.


[19]   Larkin’s defense counsel argued Larkin shot Stacey accidentally, he did not

       knowingly shoot her, a person has the right to use deadly force if he reasonably

       believes the force is necessary to prevent serious bodily injury to him or

       another, and the State did not prove that he did not act in self-defense. With

       respect to involuntary manslaughter, defense counsel argued that Larkin’s self-

       defense claim was also a defense to involuntary manslaughter and that he was

       reasonably fearful.




       Id. at 22.



       Court of Appeals of Indiana | Opinion 19A-CR-2705 | November 9, 2020     Page 13 of 22
[20]   The prosecutor argued in rebuttal “I’m reluctant to argue it [involuntary

       manslaughter] because the evidence proves that he is guilty of voluntary

       manslaughter as charged” and “[t]here can be no question, if for some reason

       you determine he’s not guilty of voluntary, there’d be no question that he’s

       guilty of involuntary manslaughter. He admitted that he pushed her.”

       Transcript Volume VI at 52. The prosecutor argued Larkin intentionally pulled

       the trigger and he did not accidentally shoot Stacey twice.


[21]   The record includes a question submitted by the presiding juror to the trial court

       which asked: “Can we have a more thorough definition of battery and the

       elements involved.” 5 Appellant’s Appendix Volume IV at 34. Following

       deliberation, the jury found Larkin guilty of involuntary manslaughter as a class

       C felony.


[22]   On October 4, 2019, Larkin filed a motion to vacate the judgment arguing that,

       for over six years, the State could have amended the information to charge him

       with involuntary manslaughter or some form of battery but never did so; and on

       September 13, 2019, minutes before final instructions and closing arguments, he

       was provided a copy of the State’s proposed jury instruction on involuntary

       manslaughter based on a battery, and he objected. He argued that his counsel

       was unprepared to explain to the jury how self-defense applied differently to

       non-lethal force than to lethal force; the jury deliberated for over twelve hours




       5
           Larkin’s brief states that “[t]he trial court did not provide them one.” Appellant’s Brief at 14.

       Court of Appeals of Indiana | Opinion 19A-CR-2705 | November 9, 2020                                    Page 14 of 22
       and asked for clarification of the definition of battery; involuntary manslaughter

       was not factually included in the voluntary manslaughter offense; and the

       involuntary manslaughter instruction denied him his right to fair notice and was

       not based on the same facts alleged in the voluntary manslaughter charge.

[23]   Following a sentencing hearing, the court issued an order denying Larkin’s

       motion to vacate the judgment, finding the aggravating circumstance was that

       the weapon involved was a handgun and the mitigating circumstances were

       Larkin’s lack of criminal history and hardship on his dependents, finding the

       mitigating circumstances outweighed the aggravating circumstance, and

       sentencing Larkin to two years. The court ordered that the sentence be stayed

       until the completion of the appeal.


                                                    Discussion

[24]   We first address whether the trial court erred in instructing the jury on

       involuntary manslaughter. A trial court must engage in a three-step analysis

       when determining whether to instruct a jury on a lesser included offense of the

       crime charged. Isom v. State, 31 N.E.3d 469, 485 (Ind. 2015) (citing Wright v.

       State, 658 N.E.2d 563, 566-567 (Ind. 1995)). First, the court must consider

       whether the alleged lesser included offense is an inherently included offense to

       the principal charge. Id. If it is not, then the court must decide whether the

       alleged lesser included offense is a factually included offense to the principal

       charge. Id. Finally, if the alleged lesser included offense is either an inherently

       or factually included offense to the principal charge, then the court must

       determine if there is a serious evidentiary dispute regarding the element that
       Court of Appeals of Indiana | Opinion 19A-CR-2705 | November 9, 2020        Page 15 of 22
       distinguishes the lesser offense from the principal charge. Id. If such a dispute

       is present, the court must give the instruction on the lesser included offense. Id.


[25]   Larkin maintains the trial court should not have instructed the jury on

       involuntary manslaughter. He argues involuntary manslaughter was neither an

       inherently nor a factually included lesser offense of the charged voluntary

       manslaughter offense. He points out that the charging information made no

       reference to a battery accomplishing the killing and that it tracked the voluntary

       manslaughter statute. He further argues the involuntary manslaughter

       instruction denied him his right to fair notice of the charges against him. He

       argues his defense to the shooting was that it was an accident in the course of

       self-defense and that, minutes before closing argument, he was told he was

       defending against a battery as well as against the shooting, and he observes the

       prosecutor argued in closing that he was guilty of involuntary manslaughter

       because he pushed Stacey.


[26]   The State argues that, “[w]hen a charging information alleges the use of a

       handgun, it has alleged a touching that satisfies the elements of battery so that

       involuntary manslaughter would be a factually-included offense of murder.”

       Appellee’s Brief at 16-17. It also argues the involuntary manslaughter

       instruction was supported by the evidence and asserts: “Here, there were two

       distinct acts from which the jury could find [Larkin] killed Stacey while

       committing battery—the first bullet strike and the pushing with the muzzle of

       the gun that resulted in the second bullet strike.” Id. at 17.



       Court of Appeals of Indiana | Opinion 19A-CR-2705 | November 9, 2020      Page 16 of 22
[27]   A person who knowingly or intentionally kills another human being commits

       murder. Ind. Code § 35-42-1-1. A person who knowingly or intentionally kills

       another human being while acting under sudden heat commits voluntary

       manslaughter.6 Ind. Code § 35-42-1-3(a). The existence of sudden heat is a

       mitigating factor that reduces what otherwise would be murder under Ind.

       Code § 35-42-1-1 to voluntary manslaughter. Ind. Code § 35-42-1-3(b).

[28]   A person commits involuntary manslaughter when the person “kills another

       human being while committing or attempting to commit . . . battery . . . .” Ind.

       Code § 35-42-1-4. A person commits battery when the person knowingly or

       intentionally touches another person in a rude, insolent, or angry manner. Ind.

       Code § 35-42-2-1.


[29]   “The defendant’s intent—the intent to kill or the intent to batter—distinguishes

       murder from involuntary manslaughter.” Norris v. State, 943 N.E.2d 362, 368

       (Ind. Ct. App. 2011) (citing Wilson v. State, 765 N.E.2d 1265, 1271-1272 (Ind.

       2002) (“The only element distinguishing murder from involuntary

       manslaughter is what the defendant intended to do—batter or kill.”)), trans.

       denied. Similarly, the defendant’s intent (to kill or to batter) distinguishes the

       offenses of voluntary manslaughter and involuntary manslaughter. See Ind.

       Code § 35-42-1-3; Ind. Code § 35-42-1-4. “Involuntary manslaughter




       6
        “Sudden heat occurs when a defendant is provoked by anger, rage, resentment, or terror, to a degree
       sufficient to obscure the reason of an ordinary person, prevent deliberation and premeditation, and render the
       defendant incapable of cool reflection.” Conner v. State, 829 N.E.2d 21, 24 (Ind. 2005).

       Court of Appeals of Indiana | Opinion 19A-CR-2705 | November 9, 2020                            Page 17 of 22
       contemplates an incidental killing of another.” Blackburn v. State, 130 N.E.3d

       1207, 1212 (Ind. Ct. App. 2019).

[30]   Involuntary manslaughter is not an inherently included lesser offense of

       murder. Wilson, 765 N.E.2d at 1271. See Evans v. State, 727 N.E.2d 1072, 1081

       (Ind. 2000); Wright, 658 N.E.2d at 569; see also Champlain v. State, 681 N.E.2d

       696, 702 (Ind. 1997) (comparing Ind. Code § 35-42-1-1 (1993), with id. § 35-42-

       1-4).”). Similarly, involuntary manslaughter is not an inherently included lesser

       offense of voluntary manslaughter. See Ind. Code § 35-42-1-3; Ind. Code § 35-

       42-1-4.

[31]   While involuntary manslaughter is not an inherently included lesser offense of

       murder, it may be a “factually included” lesser offense, but only where “the

       charging instrument alleges that a battery accomplished the killing.” Wilson,

       765 N.E.2d at 1271; see Wright, 658 N.E.2d at 567 (observing, “[i]f the charging

       instrument alleges that the means used to commit the crime charged include all

       of the elements of the alleged lesser included offense, then the alleged lesser

       included offense is factually included in the crime charged”); Sandilla v. State,

       603 N.E.2d 1384, 1387 (Ind. Ct. App. 1992) (noting the alleged battery must

       have caused the victim’s death to support the giving of an involuntary

       manslaughter instruction), trans. denied.


[32]   In this case, Stacey died as a result of gunshot wounds on December 11, 2012.

       The information filed against Larkin two days later charged him with voluntary

       manslaughter under Ind. Code § 35-42-1-3 and alleged:


       Court of Appeals of Indiana | Opinion 19A-CR-2705 | November 9, 2020     Page 18 of 22
         On or about the 11th day of December, 2012, at . . . Long Beach,
         LaPorte County, Indiana, JOHN LARKIN, did knowingly or
         intentionally kill another human being, to-wit: Stac[e]y Simon
         Larkin; while acting under sudden heat, such killing being committed
         by means of a deadly weapon, to-wit: a handgun.

Cause No. 46A05-1411-CR-550, Appellant’s Appendix I at 37. While a person

may shoot another person with an intent to batter rather than with an intent to

kill, see Champlain, 681 N.E.2d at 702 (observing a shooting “can in some

situations be classified as a battery”), 7 we conclude the charging instrument

here did not make such an allegation. The State does not assert that it

advanced an argument that Larkin intended to commit a battery by shooting

Stacey. Rather, in requesting the involuntary manslaughter instruction, the

prosecutor argued Larkin pushed Stacey and that was a battery. See Transcript

Volume V at 233 (prosecutor arguing: “I think this is factually lesser-included

certainly from the evidence. There isn’t any question that the Defendant, as he

admits, pushed the victim into a corner and surely that is touching in a rude,

insolent, or angry manner.”). Additionally, the prosecutor argued to the jury in

closing that Larkin intended to commit a battery by pushing Stacey. See id. at

246 (prosecutor arguing “if . . . you were to believe that he . . . did intend to push

her, . . . then . . . he would be guilty of involuntary manslaughter”) (emphasis

added); Transcript Volume VI at 52 (prosecutor arguing “[h]e admitted that he

pushed her”) (emphasis added). Nor can we conclude the charging instrument



7
  Champlain, as an example, referred to Lynch v. State, 571 N.E.2d 537 (Ind. 1991), in which the defendant
testified that he had planned to shoot and wound the victim.

Court of Appeals of Indiana | Opinion 19A-CR-2705 | November 9, 2020                            Page 19 of 22
       made an allegation that Larkin committed battery by pushing Stacey. Stacey

       died as a result of her gunshot wounds. The charging information referred to a

       handgun. It did not allege all of the elements of a battery by pushing. We

       decline to conclude that the mere assertion that the charged offense was

       committed by means of a handgun, without more, automatically means the

       information also asserted a battery. The charging instrument did not assert a

       battery or incidental killing.


[33]   Because involuntary manslaughter was not an inherently or factually included

       lesser offense of the charged crime, the jury should not have received an

       involuntary manslaughter instruction. See Champlain, 681 N.E.2d at 702

       (holding “[b]ecause the information did not assert a battery, involuntary

       manslaughter in this case was not a factually included lesser offense” and the

       trial court did not err in refusing to give the instruction). Cf. Galindo v. State, 62

       N.E.3d 1285, 1286-1288 (Ind. Ct. App. 2016) (finding involuntary

       manslaughter was a factually lesser included offense of murder “in light of the

       charging information, which alleged [the defendant] caused [the victim’s] death

       by battering her”8). See also Sandilla, 603 N.E.2d at 1386-1387 (finding battery

       was a lesser included offense of involuntary manslaughter and that the charging




       8
         The charging information in Galindo alleged the defendant “did knowingly kill another human being . . . by
       a combination of strangulation and blunt force for injury to her head.” Cause No. 32A05-1607-CR-1541,
       Appellant’s Appendix II at 10.

       Court of Appeals of Indiana | Opinion 19A-CR-2705 | November 9, 2020                           Page 20 of 22
       instrument alleged the defendants killed the victim “while committing or

       attempting to commit the crime of Battery”).

[34]   Moreover, the prosecutor did not request the involuntary manslaughter

       instruction until after the evidence was closed and just prior to closing

       argument. In every criminal case, the accused is entitled to clear notice of the

       charge against which he must defend at trial. Wright, 658 N.E.2d at 565 (citing

       Ind. Const. art 1, § 13). Defendants are entitled to limit their defense to the

       crimes charged. Young v. State, 30 N.E.3d 719, 720 (Ind. 2015). If there is

       reasonable doubt as to what the charge includes, such doubt must be resolved in

       favor of the defendant. Id. at 723. Here, Stacey died as a result of being shot,

       and the charging instrument alleged Larkin knowingly killed her by means of a

       handgun. Following the close of the evidence, the trial court ruled it would

       instruct the jury on involuntary manslaughter, and the prosecutor argued

       Larkin was guilty of involuntary manslaughter and “admitted that he pushed

       her.” Transcript Volume VI at 52. During the trial, Larkin did not challenge

       evidence that he pushed Stacey. We conclude there is, at a minimum,

       reasonable doubt as to whether the State’s charging instrument provided Larkin

       with fair notice of the charge of which he was eventually convicted. We are

       constrained to resolve any such doubt in Larkin’s favor. See Young, 30 N.E.3d

       at 723. We conclude that the trial court erred in instructing the jury on

       involuntary manslaughter. See id. at 720 (holding attempted aggravated battery

       by beating “was not just a lesser offense” than the charged murder by shooting

       but was “a completely different offense” based on different “means used” than


       Court of Appeals of Indiana | Opinion 19A-CR-2705 | November 9, 2020        Page 21 of 22
       alleged in the informations, which deprived the defendants of fair notice to

       extend their defense to the lesser charge, reversing the defendants’ convictions,

       and remanding for entry of judgments of acquittal). 9


[35]   For the foregoing reasons, we reverse Larkin’s conviction for involuntary

       manslaughter and remand with instructions to enter a judgment of acquittal and

       order that he be discharged.

[36]   Reversed and remanded.


       May, J., and Tavitas, J., concur.




       9
         Larkin additionally argues the State failed to present any evidence from which the jury could infer that he
       was not acting in self-defense when he pushed Stacey. Based on the lack of sufficient evidence to contradict
       his statement of self-defense, we are compelled to find the State did not meet its burden of negating his self-
       defense claim beyond a reasonable doubt. See Cobbs v. State, 528 N.E.2d 62 (Ind. 1988) (“Because of the lack
       of evidence in this case to contradict appellant’s statement of self-defense, and because there is a total lack of
       evidence to support any theory of the shooting other than appellant’s explanation, this Court is compelled to
       reverse this conviction. In view of the fact his conviction is being reversed because of insufficient evidence,
       the appellant must be discharged.”), reh’g denied.

       Court of Appeals of Indiana | Opinion 19A-CR-2705 | November 9, 2020                                Page 22 of 22